DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 42-49 and 62-74 are pending in the application.  Claims 1-41 and 50-61 have been cancelled.  Claims 71-74 have been added.
Amendments to the claims 42, 45-48, and 70, filed on 21 June 2022, have been entered in the above-identified application.

Answers to Applicant's Arguments
Applicant's arguments in the response filed 21 June 2022, regarding the 35 U.S.C. §112, §102, and §103 rejections made of record, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicant's arguments and amendments to the claims.

Allowable Subject Matter
Claims 42-49 and 62-74 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regards to the closest prior art of record Peroz et al. (US 2010/0177384 A1):  The indicated prior art, while providing for --a self-cleaning, transparent, conductive surface--; does not provide any disclosure or teachings for a person to have made --a layer of transparent hydrophobic material extending along a first plane; and a transparent metal pattern disposed on a portion of the layer of transparent hydrophobic material and extending along a second plane parallel to and distinct from the first plane-- {instant claim 42}, --wherein the hydrophobic material is a fluoropolymer-- {instant claim 72}, --wherein the one or more cones are oriented with a tip of the one or more cones closer to the surface coupled to the transparent metal pattern than a wide base of the one or more cones-- {instant claim 73}, or --wherein the one or more pyramids are oriented with a tip of the one or more pyramids closer to the surface coupled to the transparent metal pattern than a wide base of the one or more pyramids-- {instant claim 74}.  (In the instant case, the allowable subject matter pertains to "two distinct and parallel layers of a transparent hydrophobic material and a transparent metal pattern disposed on one another with the metal pattern having a plurality of intersecting lines with open spaces therebetween" {instant claim 42}, "a transparent hydrophobic material that is a fluoropolymer disposed on a transparent metal pattern with the metal pattern having a plurality of intersecting lines with open spaces therebetween" {instant claim 72}, "a transparent hydrophobic material wherein one or more cones are oriented with a tip of the one or more cones closer to the surface coupled to the transparent metal pattern than a wide base of the one or more cones, and having disposed thereon a transparent metal pattern with the metal pattern having a plurality of intersecting lines with open spaces therebetween" {instant claim 73}, and "a transparent hydrophobic material wherein one or more pyramids are oriented with a tip of the one or more pyramids closer to the surface coupled to the transparent metal pattern than a wide base of the one or more pyramids, and having disposed thereon a transparent metal pattern with the metal pattern having a plurality of intersecting lines with open spaces therebetween" {instant claim 74}.)  It is these teachings that makes the claim allowable over the prior art of record.  Furthermore, no combination of Peroz with any other prior art of record would have provided sufficient motivation for a person having ordinary skill in the art at the time of the invention to have modified Peroz in such a way as to meet the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781